Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
*346(1) That all of the merchandise'covered by the invoice in this case, and marked with a green-ink M and the initials R. J. K. Jr., (Exmr. Robert J. Keegan, Jr.), consists of metal and glass equipment which was purchased for private use in building a.house in the suburbs of Philadelphia. .
(2) That the appraised values of the merchandise covered by this appeal and specified in the invoice herein, and marked with green ink as noted above, less any additibns for French tax made by the importers under duress at the time of entry, represent the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to-all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(3) That the above-named reappraisement is submitted upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise represented on the invoice by the items marked with a green-ink M and .the initials R. J. K. Jr. (Exmr. Robert J. Keegan, Jr.), and that such values are the appraised values, less any additions for French tax made by the importer under duress at the time of entry.
Judgment will be rendered accordingly.